DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ANTHONY SIMS,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-3310


                           [January 15, 2020]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas J. Coleman,
Judge; L.T. Case No. 16-011202CF10A.

   Anthony Sims, Live Oak, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed without prejudice for appellant to seek relief under Florida
Rule Criminal Procedure 3.850, if appropriate. See Villar v. State, 110 So.
3d 503 (Fla. 4th DCA 2013).

TAYLOR, GERBER and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.